Citation Nr: 1416210	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-02 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a facial laceration.

4.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides in service.

5.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides in service and/or as secondary to the service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as directly due to exposure to herbicides in service and/or as secondary to the service-connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as directly due to exposure to herbicides in service and/or as secondary to the service-connected diabetes mellitus.

8.  Entitlement to service connection for testicular cancer, claimed as due to exposure to herbicides in service.

9.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ, claimed as due to exposure to herbicides in service and/or as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that in relevant part denied service connection for PTSD, bilateral hearing loss, testicular cancer and a facial laceration.  Also on appeal is a November 2010 RO rating decision that denied service connection for ischemic heart disease and a January 2011 RO rating decision that in relevant part denied service connection for hypertension and peripheral neuropathy of the left and right lower extremities, and also denied entitlement to SMC.

The Veteran testified before the RO's Decision Review Officer (DRO) in February 2011, and in August 2012 he testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  Transcripts of both hearings are of record.

The issue of service connection for a facial laceration is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will advise the Veteran when further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran is not competently diagnosed with PTSD or any other psychiatric disorder.

2.  The Veteran does not have bilateral hearing loss that is considered to be disabling within VA standards.

3.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

4.  The Veteran is not diagnosed with ischemic heart disease; an otherwise-diagnosed heart disease was not incurred in service or manifested to a compensable degree within the first year after discharge from service and post-service heart disease is not etiologically related to service to include exposure to herbicides

5.  Hypertension was not incurred in service or manifested to a compensable degree within the first year after discharge from service; post-service hypertension is not etiologically related to service to include exposure to herbicides and is not caused or worsened by the service-connected diabetes mellitus.

6.  Peripheral neuropathy of the right and left lower extremities is not etiologically related to service, to include exposure to herbicides, and is not shown to be caused or worsened by the service-connected diabetes mellitus.

7.  Testicular cancer was not incurred in service or manifested to a compensable degree within the first year after discharge from service; post-service testicular cancer is not etiologically related to service to include exposure to herbicides.

8.  The Veteran does not have erectile dysfunction that is etiologically related to service, to include exposure to herbicides; the condition is not caused or worsened by the service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  PTSD or other acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  Ischemic heart disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

6.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

7.  Testicular cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

8.  The criteria for SMC based on loss of use of a creative organ are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided compliant notice prior to the rating decisions on appeal, to include the criteria for service connection on a direct and secondary basis and the effective-date and disability-rating elements of a service connection claim.  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained service treatment records (STRs), service personnel records and all available post-service treatment records identified by the Veteran. 

The Veteran's representative has asserted the Veteran has not been afforded appropriate VA examinations.  The Board disagrees.  The Veteran has been afforded specific VA examinations for PTSD and hearing loss.  As discussed below, the Veteran has not presented a prima facie case for the other disorders on appeal as being directly related to service (heart disease, hypertension, peripheral neuropathy and testicular cancer with erectile dysfunction), and in such cases VA examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Veteran has not asserted these claimed disorders have been continually present since discharge from service, so medical examination is not triggered under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Further, the Veteran had a VA diabetes mellitus examination that addresses the question of whether these disorders are secondary to the service-connected diabetes mellitus.  The Board accordingly finds the medical evidence of record is sufficient to adjudicate the claims decided below.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether he met the criteria for service connection.  Additionally, the Veteran volunteered his history and symptoms since service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.
Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests cardiovascular-renal disease to include hypertension, malignant tumor or sensorineural hearing loss (SNHL) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder. Under the revised § 3.310(b) the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule of Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for PTSD

Service connection specifically for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

The Veteran reported an in-service stressor in which he witnessed the deaths of four of his comrades in a helicopter crash in Vietnam.  The U.S. Armed Services Center for Unit Records Research (USASCURR) determined that the reported crash had occurred, but that it happened ten days after the Veteran left Vietnam.  

Service treatment records (STRs) show no indication of psychiatric symptoms or complaints during service.   Separation examination in May 1967 showed psychiatric evaluation as normal; in the corresponding self-reported Report of Medical History the Veteran denied history of nightmares, depression or excessive worry or nervous trouble of any sort.  

The Veteran had a VA PTSD examination in June 2008, performed by a psychologist who reviewed the claims file and recorded the Veteran's history - pre-military, military and post-military - in detail.  The psychologist noted the Veteran's reported stressor (witnessing a fatal helicopter crash) was considered to have been verified.  The psychologist performed a mental status evaluation (MSE) and recorded observations.  The psychologist stated that the Veteran's psychometric scores were consistent with a diagnosis of PTSD, but the validity of test results was unclear because the Veteran's responses on the symptom checklist were inconsistent with his interview responses.  The psychologist stated the Veteran did not meet DSM-IV criteria for diagnosis of PTSD, and in fact recorded no psychiatric diagnosis in Axis I.  The psychologist also stated the Veteran's reported symptoms were not clinically significant and did not result in any functional impairment.       

The Veteran testified before the RO's DRO in February 2011 that the VA examination cited above was only about 15 minutes long, and that the examiner spent part of that time asking about his divorce and his family life.  He reported as a stressor that he had witnessed the death of a comrade who was killed during a sling-load operation of a 105mm howitzer from a CH-47 helicopter.  The incident occurred in September [1966] and did not result in injury to the helicopter crew; the soldier who was killed had been a member of the Veteran's unit and was on the ground.  The Veteran did not name the dead soldier.  The Veteran applied for service connection for PTSD because a fellow veteran had advised him to do so; he had never sought counseling or treatment for PTSD.

The Veteran testified before the Board in August 2012 that he served with the 1st Cavalry Division in Vietnam as a supply specialist; the environment was one in which there were frequent mortar and rocket attacks.  

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, review of the evidence above shows the Veteran is not diagnosed with PTSD or any other psychiatric disorder.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have any competently-diagnosed psychiatric disorder, the Board finds he has not shown a disability for which service connection can be considered.

The Veteran has implied that his VA examination was somehow insufficient because it was reportedly brief (15 minutes).  However, careful review of the examination report shows the examination was in fact extremely thorough.  The examiner demonstrably was fully informed of the facts of the case and articulated fully-informed opinions that were supported by reasoned analysis.  The VA examination report is accordingly probative and may be relied upon by the Board; see Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  Finally, the Board notes there is no contrary medical opinion of record; i.e., there is no indication that any competent clinician has diagnosed a psychiatric disorder for which service connection may be considered.

The Veteran evidently believes he has PTSD.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation; see Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, competent examination demonstrates the Veteran does not actually have a psychiatric disorder.  Further, the presence and diagnosis of a psychiatric disorder is a complex medical question that is not within the competence of a layperson.  Jandreau, 492 F.3d 1372, 1376-77; Kahana, 24 Vet. App. 428. 

Because the Veteran is not diagnosed with PTSD, the question of whether he has shown a credible in-service stressor is not reached.

Service connection may be presumptively granted for psychosis that is manifested to a compensable degree within the first year after discharge from service; see 38 C.F.R. § 3.309(a).  The Veteran in this case is not diagnosed with a psychotic disorder, so the presumption is not applicable.

Based on the evidence and analysis above the Board finds the Veteran does not have PTSD or other psychiatric disorder that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for bilateral hearing loss disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

STRs show no complaint of hearing loss during service.  In a self-reported Report of Medical History in May 1967 the Veteran specifically denied a history of hearing loss, and audiometric evaluation during the Veteran's separation examination in May 1967 is essentially consistent with the evaluation recorded in the induction examination in March 1965; during both examinations the Veteran's PULHES profile was H-1.  

Service connection may be presumptively granted for SNHL that is manifested to a compensable degree within the first year after discharge from service; see 38 C.F.R. § 3.309(a).  The Veteran in this case does not have hearing loss to a disabling degree, and the Board concludes he did not have SNHL to a compensable degree within one year of his discharge from service in 1967.  The presumption is accordingly not applicable.

The Veteran submitted a Statement in Support of Claim in February 2011 in which he reported his hearing loss began during active service and had been getting progressively worse since then.  He also endorsed acoustic trauma in service in the form of jet turbine engines, small arms and artillery fire and rotary wing aircraft.  He stated that since service he had been exposed to acoustic trauma in the form of metal fabrication, power hand tools and reciprocal engines.

The Veteran testified before the RO's DRO in February 2011 that he attributes his claimed hearing loss to exposure to artillery fire in Vietnam.  The Veteran testified that he served in Vietnam as a mechanic assigned to a Field Artillery unit and was occasionally in close proximity to the 105mm howitzers during fire missions.   

The Veteran had a VA audiological evaluation in April 2011, performed by an audiologist who reviewed the claims file and noted that comparison of the Veteran's pre-induction examination and his separation examination showed that no significant threshold shift had occurred in service.  The Veteran reported in-service noise exposure in the form of track and wheeled vehicles, artillery and small arms fire, tank weapons and grenades, all without hearing protection.  Following service the Veteran worked as a truck driver for 42 years, also without hearing protection; he denied recreational noise exposure.  The Veteran underwent an audiological evaluation in which there was mild hearing loss in both ears, but the resultant impairment was not disabling under the criteria of 38 C.F.R. § 3.385.  The audiologist stated the Veteran's current non-disabling hearing loss was not likely the result of noise exposure in service, based on no significant threshold shift having occurred in service.

The Veteran testified before the Board in August 2012 that he served around artillery pieces in Vietnam and believes that such noise exposure caused his claimed hearing loss.

Review of the evidence above shows the Veteran has hearing loss to a degree, but that such hearing loss is not a disability within the criteria of 38 C.F.R. § 3.385.  He accordingly has not shown a disability for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.

The Board recognizes that the Veteran incurred acoustic trauma during service, and in fact he was granted service connection for tinnitus as consequent to such trauma.  
However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer, 3 Vet. App. 223.  Existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran is shown, by clear medical evidence, to not have a hearing loss disability by the applicable VA standard.

The Veteran's representative asserts that the Veteran should be service-connected, even if the resultant evaluation is noncompensable.  The Board disagrees.  Until an actual disability is shown, the question of how such disability should be evaluated is moot.   

Based on the evidence and analysis above the Board finds the Veteran does not have a bilateral hearing loss disability that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
  
Service connection for ischemic heart disease

The Veteran asserts he has ischemic heart disease that is due to herbicide exposure during service.  The Board notes at this point that diagnosed ischemic heart disease is presumptively associated with herbicide exposure, per 38 C.F.R. § 3.309(e).

For the purpose of establishing entitlement to presumptive service connection, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  38 C.F.R. § 3.307(a)(6).  

The Veteran's service personnel record shows he served in the Republic of Vietnam during the period November 1965 to November 1966.  He is accordingly entitled to presumption of exposure to herbicides in service.

STRs show no indication of a heart condition during service.  Examination of the heart at the time of separation in May 1967 was normal.

Service connection may be presumptively granted for cardiovascular-renal disease that is manifested to a compensable degree within the first year after discharge from service; see 38 C.F.R. § 3.309(a).  The Veteran in this case does not contend, and the evidence of record does not suggest, that he had any diagnosed heart disorder within one year of his discharge from service in 1967.  The presumption is accordingly not applicable.

The Veteran had a chest X-ray at the University of Louisville in March 2005.  The impression was limited study without evidence of acute cardiopulmonary process. A repeat study by the same provider in April 2005 again showed no active cardiopulmonary disease.

The Veteran also had electrocardiogram (ECG) at the University of Louisville in March 2005; the impression was sinus tachycardia but otherwise normal ECG.  A subsequent ECG in April 2005 was abnormal due to possible ischemia, but repeat study two days later was normal.

The Veteran had a VA diabetes mellitus examination in May 2011, performed by a physician who reviewed the claims file.  The examiner found no evidence of current congestive heart failure and recorded that the heart was grossly normal on examination.  Chest X-ray showed an impression of cardiomegaly (enlarged heart) without active cardiopulmonary disease.

The Veteran testified before the Board in August 2012 that he believes he has ischemic heart disease that is due to exposure to herbicides in Vietnam.

Review of the evidence above shows the Veteran is not competently diagnosed with ischemic heart disease or any other heart disorder.  In that regard, the Veteran has not been afforded a specific VA examination of the heart, but the file contains voluminous VA and private medical treatment records that are silent in regard to any current or previous heart disorder.  Significantly, the VA medical examiner in May 2011, who performed a diabetes mellitus examination, in fact conducted a complete medical examination including chest X-ray and cardiomegaly but no active cardiopulmonary disease.  Because the VA diabetes mellitus examination adequately addresses the issue of whether a current cardiac disorder exists, no further specialized cardiac examination is warranted.

In sum, the Veteran has not shown a heart disorder which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.  Accordingly, the first element of service connection - medical evidence of a disability - is not met, and the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.




Service connection for hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

The Veteran asserts hypertension is due to exposure to herbicides in service.  Also, during the course of the appeal the Veteran was granted service connection for diabetes mellitus, and the Board must consider whether the claimed hypertension is due to or aggravated by the service-connected disability.

As noted above, the Veteran served in the Republic of Vietnam during the qualifying period, and exposure to herbicides in service is presumed.  However, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

In September 2011, the NAS issued "Veterans and Agent Orange: Update 2010" (Update 2010).  The notice explained a determination made by the Secretary, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for health outcomes including hypertension.

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

STRs show no indication of hypertension during service.  All blood pressure readings in STRs are essentially within normal limits.  Examination of the heart and the vascular system at the time of separation was normal, and the Veteran's blood pressure during that examination was 110/70.  In the corresponding self-reported Report of Medical History the Veteran specifically denied history of high or low blood pressure.

Service connection may be presumptively granted for hypertension that is manifested to a compensable degree within the first year after discharge from service; see 38 C.F.R. § 3.309(a).  The Veteran in this case does not contend, and the evidence of record does not suggest, that he had hypertension to any degree within one year of his discharge from service in 1967.  The presumption is accordingly not applicable.

The Veteran testified before the RO's DRO in February 2011 that he currently had hypertension, although he denied being on medication.

The Veteran had a VA diabetes mellitus examination in May 2011, performed by a physician who reviewed the claims file.  The examiner found no evidence of current pulmonary hypertension, but diagnosed current essential hypertension.  The examiner stated the Veteran's hypertension was not a complication of diabetes, citing as rationale that hypertension pre-dated diabetes diagnosis by about 5 years.  The examiner also stated the Veteran's hypertension was not worsened by diabetes. 

In an addendum, the VA examiner cited above stated the Veteran's chest X-ray showed cardiomegaly, possibly representing a prominent left apical fat pad.  Despite these findings, the examiner continued to believe that the Veteran's hypertension was not secondary to diabetes, as it pre-dated diabetes by about 5 years.  Whether or not the Veteran actually had hypertensive heart disease was unknown (previously misstated) but in any event hypertension was not secondary to diabetes.

The Veteran testified before the Board in August 2012 that he believes his hypertension is due to herbicide exposure and complicated by his service-connected diabetes mellitus.  He admitted he was not hypertensive when he was discharged from service; his blood pressure began "shooting up" when he was diagnosed with cancer and when he suffered nonservice-connected knee injuries.  

Review of the evidence above shows the Veteran is competently diagnosed with essential hypertension.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case there is no indication the Veteran was hypertensive in service; in fact, STRs and the Veteran's own testimony indicate he was not hypertensive in service.  There is also no indication the Veteran was hypertensive to a compensable degree within the first year after discharge from service.  The VA examiner noted that hypertension became manifest approximately 5 years before diabetes mellitus was diagnosed, which was in January 2011 (see RO rating decision October 2011 that granted service connection for diabetes).  Thus, hypertension became manifest in approximately 2005-2006, many years after the presumptive period; this is consistent with the Veteran's testimony that his blood pressure increased at the time he was diagnosed with cancer and suffered his knee injuries (both events occurred in 2005).

The Veteran has asserted his personal belief that hypertension is directly related to herbicide exposure and/or complicated by his service-connected diabetes mellitus.  However, there is no presumptive association between hypertension and herbicide exposure, and the Veteran has not presented medical evidence that such an association exists in his case.  Combee, 34 F.3d 1039, 1042.  The Veteran has also asserted his personal belief that his hypertension is worsened by his service-connected diabetes mellitus, but such belief is refuted by the VA medical examiner.  The Board notes at this point that the etiology of hypertension is a complex medical question not within the competence of a layperson, especially considering that the Veteran has a number of risk factors for hypertension including morbid obesity and stresses related to numerous nonservice-connected medical disorders.  Jandreau, 492 F.3d 1372, 1376-77; Kahana, 24 Vet. App. 428. 

Based on the evidence and analysis above the Board finds the Veteran does not have hypertension that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for peripheral neuropathy of the right and left lower extremities

The Veteran asserts the claimed peripheral neuropathies of the right and left lower extremities are due to exposure to herbicides in service.  The Board must also consider whether the claimed peripheral neuropathy of the lower extremities is due to or aggravated by the service-connected disability (i.e., whether the Veteran's claimed neuropathy is diabetic neuropathy).

As noted above, the Veteran served in the Republic of Vietnam during the qualifying period, and exposure to herbicides in service is presumed.

Prior to September 6, 2013, "acute and subacute peripheral neuropathy" was associated in 38 C.F.R. § 3.309(e) with herbicide exposure, but for the presumption to apply such neuropathy had to be transient and appear within weeks or months of exposure to the herbicide agent and resolve within two years of the date of onset.  Effective from September 6, 2013, VA amended 38 C.F.R. § 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" and removed the previous stipulation that the neuropathy be transient and resolve within weeks or months of onset.  However, under the amendments peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year of the last exposure to herbicide in order to qualify for the presumption, even though it no longer needs to be transient.  
  
To the degree that the Veteran's claimed peripheral neuropathies are shown to be associated with peripheral vascular disease (PVD), the regulation specifically states that PVD is not included in the presumption afforded to ischemic heart disease.  See Note (3) to 38 C.F.R. § 3.309(e).  NAS Update 2011 specifically states that the presumption does not extend to circulatory disorders other than ischemic heart disease.

STRs show no indication of neurological complaints during service, to include peripheral neuropathy of any extremity.  Neurologic examination at the time of separation was normal.

The Veteran testified before the RO's DRO in February 2011 that he currently had numbness of the feet, which made it hard to walk.

The Veteran had a VA diabetes mellitus examination in May 2011, performed by a physician who reviewed the claims file.  The Veteran specifically denied symptoms of peripheral vascular disease of the lower extremities, neurovascular disease, peripheral neuropathy or diabetic neuropathy.  Examination showed chronic pitting edema in the bilateral lower extremities, which the examiner attributed to chronic venous insufficiency that was not a complication of diabetes.  The peripheral nerves of the bilateral lower extremities were normal on examination.

The Veteran testified before the Board in August 2012 that he believes his numbness and tingling in the feet is related to the service-connected diabetes mellitus.

Review of the evidence above, and especially the VA examination in May 2011, demonstrates the Veteran does not have either peripheral neuropathy or diabetic neuropathy.  He accordingly has not shown a disability for which service connection may be considered on either a primary or secondary basis.  Brammer, 3 Vet. App. 223.  Also, he is not shown to have "early-onset peripheral neuropathy" for which service connection may be granted as presumptive to herbicide exposure under 38 C.F.R. § 3.309(e).  The Veteran has not presented any medical evidence supporting an association between his current symptoms and herbicide exposure.  Combee, 34 F.3d 1039, 1042.

The Veteran is competent to report symptoms such as numbness and tingling of the feet.  These symptoms are shown on VA examination to be associated with nonservice-connected vascular disease, not with a neurological disorder and specifically not with the service-connected diabetes.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, the Veteran has not shown peripheral neuropathy of the lower extremities for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.  Accordingly, the first element of service connection - medical evidence of a disability - is not met, and the claims must be denied. 

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for testicular cancer and loss of use of a creative organ

The Veteran asserts the claimed testicular cancer and erectile dysfunction are due to exposure to herbicides in service.  The Board must also consider whether the claimed erectile dysfunction is due to or aggravated by the service-connected diabetes mellitus. 

As noted above, the Veteran served in the Republic of Vietnam during the qualifying period, and exposure to herbicides in service is presumed.

In September 2011, the NAS issued "Veterans and Agent Orange: Update 2010" (Update 2010).  The notice explained a determination made by the Secretary, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for health outcomes including cancers of the reproductive organs (cervix, uterus, ovary, testes and penis, excluding prostate).  

STRs show no indication of genitourinary complaints during service, to include testicular masses or erectile dysfunction.  Examination of the genitourinary system at time of separation was normal.

Service connection may be presumptively granted for a malignant tumor that is manifested to a compensable degree within the first year after discharge from service; see 38 C.F.R. § 3.309(a).  The Veteran in this case does not contend, and the evidence of record does not suggest, that he had testicular cancer within one year of his discharge from service in 1967.  The presumption is accordingly not applicable.

Treatment notes from the University of Louisville hematology/oncology department show the Veteran underwent tendon repair surgery in February 2005, during which he was noted intraoperatively to have a right testicular mass.  An inguinal orchiectomy was performed the same month.  This is the earliest indication of testicular cancer.

The Veteran testified before the RO's DRO in February 2011 that he was diagnosed with testicular cancer in 2005.  He also testified that he had erectile dysfunction that was related to "this sugar business" (i.e., diabetes mellitus).

The Veteran had a VA diabetes mellitus examination in May 2011, performed by a physician who reviewed the claims file.  The Veteran endorsed erectile dysfunction since removal of his left testicle in 2005.  The examiner stated the most likely cause of current erectile dysfunction was the underlying testicular cancer.  The examiner stated the Veteran's erectile dysfunction was not a complication of diabetes and was not worsened by diabetes.

The Veteran testified before the Board in August 2012 that he began noticing testicular problems in 2003, and that testicular cancer was found in 2005.  The Veteran testified he believes the testicular cancer was due to herbicide exposure in Vietnam.

Review of the evidence above shows the Veteran has been competently diagnosed after service with testicular cancer and also with erectile dysfunction.  Accordingly, the threshold element of service connection - medical evidence of a disability - is shown.  However, there is no medical or lay evidence in this case showing that the claimed disorders were manifested in service, and there is no medical evidence associating the post-service disorders with service.

The Board notes initially that testicular cancer was identified in 2005, and the Veteran reports his erectile dysfunction began at approximately the same time.  Thus, onset of both disorders was nearly 40 years after discharge from service.  There is nothing to suggest that either disorder became manifest during service or that malignant tumor was present during the first year after discharge from service.  Further, the passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has asserted his personal belief that testicular cancer is directly associated with herbicide exposure, but VA has not established a presumptive association and the Veteran has not presented a medical opinion supporting that such an associated exists in his specific case.  Combee, 34 F.3d 1039, 1042.  The etiology of cancer is a complex medical question that is not within the competence of a layperson.  Jandreau, 492 F.3d 1372, 1376-77; Kahana, 24 Vet. App. 428. 

Turning to erectile dysfunction, the Veteran expressed his personal belief that the disorder is due to his service-connected diabetes mellitus, but competent and uncontroverted medical opinion in the form of the VA examination report demonstrates that erectile dysfunction is not a complication of diabetes and not worsened by diabetes.  The opinion of the VA examiner, who is a physician, is more probative in this regard than that of the Veteran, who is a layperson.  Willis, 1 Vet. App. 66; Jandreau, 492 F.3d 1372, 1376-77.

Based on the evidence and analysis above the Board finds the Veteran does not have testicular cancer or erectile dysfunction that is due to or aggravated by service.  Accordingly, the criteria for service connection and for SMC are not met and the claims must be denied. 

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for ischemic heart disease is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied. 

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for testicular cancer is denied.

Special monthly compensation for loss of use of a creative organ is denied.


REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for a facial laceration can be adjudicated. 

STRs include a pre-induction physical examination in March 1965 in which the Veteran was noted to have a scar on the right eye that was not considered disabling (NCD).  The Veteran asserts on appeal that he had another facial laceration in Vietnam that was treated at the time with two stitches.  The Veteran's separation examination in May 1967 showed no identifying body marks or scars, and examination of the eyes and the head/face/neck/scalp was normal, but the Veteran presented for his hearing before the Board in August 2012 demonstrating a scar over the right eyebrow that he contends is residual to the laceration in service.

The Veteran is competent to report having been lacerated in service, and he has demonstrated that he has a scar.  He has accordingly presented a prima facie case of entitlement to service connection, and should be afforded a VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatologic examination to determine whether he has a scar residual to his reported facial laceration in service.

The claims folder must be reviewed by the examiner in conjunction with the examination.  The Veteran should be considered to be competent and credible in describing events during service.

Based on review of the file and examination of the Veteran, the examiner should describe any facial scars present and should opine as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such scarring is etiologically related to a laceration in service.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained. 

2.  After the above has been completed to the extent possible and any additional development deemed necessary has been accomplished, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


